Citation Nr: 1026285	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, 
to include as secondary to service-connected bilateral knee 
disabilities. 

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome and plica syndrome, status post 
arthroscopic excision of plica of the right knee. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1986.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by Department 
of Veterans Affairs (hereinafter VA) Regional Offices 
(hereinafter ROs).  In October 2007, a hearing was held before 
the Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The case was remanded by the Board for 
additional development in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The March 2008 remand in part requested that the Veteran be 
afforded a VA examination.  The Veteran was scheduled for a VA 
examination in March 2010, but failed to report.  However, the 
Veteran's representative has argued that the Veteran has provided 
good cause for his failure to attend the examination because he 
provided a "timely" rationale for his failure to attend this 
examination.  In this regard, the record reflects a communication 
received from the Veteran in May 2010 in which he indicated that 
he could not attend the scheduled examination because he received 
the letter informing him of the examination after the date for 
which it was scheduled and due to the distance (390 miles) from 
his house and the location of the scheduled examination (New 
Orleans).  

With respect to whether the Veteran was notified of the 
examination after the date for which it was scheduled, it is 
unclear from the record when the Veteran was notified of the 
examination.  (See February 17, 2010, "C&P Exam Detail" Report 
and computer generated notifications dated March 9, 2010.)  

As such, and given the above assertions of the Veteran with 
respect to the location of the VA examination scheduled in March 
2010, this case will be REMANDED for the following action:

1.  The Veteran should, at a location most 
convenient to the Veteran, be scheduled for 
a VA examination in order to determine the 
current severity of his service-connected 
right knee right disability and etiology of 
any knee arthritis found present.  The 
complete claims folder should be made 
available to the examiner prior to the 
examination.  A notation that a complete 
review of the Veteran's records took place 
should be included in the examination 
report, along with an indication that the 
Veterans complete medical history was 
considered when formulating any and all 
opinions.

Any tests or specialized evaluations deemed 
necessary should be conducted.  It is also 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any knee arthritis found present 
is related to service, any incident 
therein, or is caused or aggravated by the 
Veteran's currently service connected knee 
disabilities, ("patellofemoral syndrome and 
plica syndrome, left knee, post operative 
arthroscopic excision of plica" and 
"patellofemoral syndrome and plica 
syndrome, right knee, postoperative 
excision of plica").  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent prior 
to the examination to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  Following the above, the record should 
be reviewed, any additional development 
accomplished, including obtaining records 
of any more recent relevant treatment as 
may become known, and the claims 
readjudicated.  If this readjudication does 
not result in a complete grant of all 
benefits sought by the Veteran, the Veteran 
and his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


